Citation Nr: 0206121	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  99-16 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for lumbar muscle 
strain/a questionable disc rupture, claimed as a back 
disorder.

2.  Entitlement to service connection for vertebral 
epiphysitis, claimed as a back disorder.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Esq.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active military service from January 1942 to 
December 1945; February 1947 to February 1949; and May 1949 
to November 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Phoenix, Arizona.  

The veteran perfected an appeal with the issues stated on the 
first page of this decision, and also with the issue of 
entitlement to service connection for solar urticaria.  The 
Board notes that with respect to the latter, the RO has since 
granted service connection for solar urticaria, and has 
assigned a 10 percent evaluation, effective 
November 20, 1997.  That rating decision represented a full 
grant of the benefit sought on appeal, i.e. service 
connection.  In later correspondence, however, the veteran's 
attorney expressed disagreement with the 10 percent initial 
rating assignment.  That matter is therefore further 
discussed in the REMAND portion herein below.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second notice of disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability).



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal have been obtained.

2.  In-service back complaints were acute and transitory and 
back disability shown subsequent to service discharge, to 
include lumbar muscle strain, a questionable disc rupture and 
lumbar disc disease, are not related to the veteran's active 
military service.

3.  Vertebral epiphysitis and asymmetry of the lumbar 
vertebrae are congenital/development defects that did not 
increase in severity beyond normal progression during active 
military service.


CONCLUSIONS OF LAW

1.  A low back disorder, to include lumbar muscle strain, a 
questionable disc rupture/disc disease, was not incurred in 
or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 1153 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.306 (2001).

2.  Vertebral epiphysitis was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 1153 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(b), 3.306 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matter

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  For the 
purposes of this decision, the Board will assume that the 
VCAA and the implementing regulations, to include the notice 
and duty to assist provisions, are applicable to the 
veteran's claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the RO most recently considered the veteran's claims.  The 
record reflects that the veteran has been notified of the law 
and regulations governing entitlement to service connection, 
the evidence considered by the RO and the reasons for its 
determinations.  In addition the RO has afforded the veteran 
appropriate examinations, to include obtaining a nexus 
opinion relevant to existing back disability.  The RO has 
otherwise completed the development requested in the Board's 
January 2001 remand.  See Stegall v. West, 11 Vet. App. 268 
(1998).  As a result of that remand the veteran was 
specifically requested to identify and provide release for 
any medical evidence relevant to his spine.  The veteran 
provided a reiteration of prior arguments and a description 
of his ongoing back problems, and attached duplicate copies 
of service and post-service information.  Neither the veteran 
nor his appointed attorney has, however, identified any 
outstanding evidence or information that could be obtained to 
substantiate his service connection claims.  The Board is 
also unaware of any such outstanding evidence or information.  
Thus, the Board finds the facts pertinent to these claims 
have been properly developed and no further action is 
required to comply with the VCAA or the implementing 
regulations.

Factual Background

Available records are negative for note of any spinal defect 
or abnormality, injury to the spine or related symptom 
complaints associated with the veteran's initial service 
period from January 1942 to December 1945.  Records 
associated with the veteran's re-entrance into service in 
February 1947 are also negative for note of any disqualifying 
defects of the spine.  In January 1948 the veteran presented 
with complaints of swelling and aching pain in the dorsal 
spine of two months' duration.  The veteran indicated that he 
had felt pain when he hurt his back while lifting a heavy 
weight.  He indicated he had later noticed a small swelling 
and pain at the lower dorsal region.  Examination revealed 
some scoliosis toward the left side and sluggish knee 
reflexes on both sides.  Several days later physical 
examination was stated to be entirely negative except for 
some increase in dorsal kyphosis .  X-rays were reviewed and 
interpreted as showing no pathology other than slight 
kyphosis.  The Surgeon Medical Officer in charge indicated 
that he could not offer a diagnosis at that time other than 
that the veteran's pain might be the result of a sprain and 
that early rheumatic disease was a possibility.  The Surgeon 
Medical Officer recommended a change of duty type not 
requiring prolonged stooping and also indicated the veteran 
should return in one month for X-ray and check up 
examination.  There is no service medical evidence of such 
follow-up.  An entry dated in July 1949 indicates complaint 
of low back pain, without indication of additional testing or 
identified spine disability at that time.  The report of 
medical examination at discharge, dated in November 1952, 
shows a normal spine.

Private records from Edward W. Sparrow Hospital reflect 
diagnosis of a ruptured disc in February 1953.  The veteran 
complained of a sudden pain in his back and paralysis in his 
legs when walking on the steps carrying a milk carrier in his 
civilian employment.  X-rays were accomplished and revealed 
an old epiphysitis of the thoracic spine and a normal 
lumbosacral spine with the exception of an asymmetry of the 
articular facets between the fourth and fifth lumbar and 
first sacral vertebrae.  The final diagnosis was severe 
lumbar muscle strain and a question of a intervertebral disc 
rupture.

In February 1992, the veteran underwent magnetic resonance 
imaging of his spine.  Examination revealed degenerative disc 
disease involving the C4 to C5, C5 to C6 and C2 to C3 
intervertebral discs, with a C6 disc bulge causing a small 
defect on the anterior aspect of the thecal sac.  

A private medical record dated in October 1993 includes note 
of the veteran's 1953 work-related incident when he had 
something snap in his back, as well as a 1991 motor vehicle 
accident.  The assessment was status post motor vehicle 
accident with trouble with pain in the back and down the 
right leg.  

In August 1998, the veteran claimed entitlement to VA 
benefits based on a back disability.  

In a statement signed in September 1998, the veteran's former 
employer indicated that from February 1952 to June 1954 the 
veteran worked with him as a Civil Engineer and wore a back 
brace.  In another statement, C.P., identified as a 
registered nurse, indicated that she remembered the veteran 
wearing a back brace when he visited her home between January 
1953 to July 1954.


A private medical record dated in 1998 reflects the veteran's 
complaints of having had lower back problems for many years, 
after an injury almost 50 years earlier, when a heavy weight 
fell on him.  Also noted was the veteran's work as a milkman 
with an episode of lower extremity paralysis and a subsequent 
motor vehicle accident.  In a statement, L. V., M.D., 
indicated the veteran had injured his back 48 years earlier, 
while in the army when a weight fell to him, without support.  
Dr. L.V. indicated the veteran was able to continue work and 
did not recall any lower extremity complaints, but that the 
veteran was later employed as a milkman and experienced an 
episode of bilateral lower extremity paralysis after which he 
wore a brace.  Dr. L.V. also noted the veteran was evaluated 
by an orthopedic surgeon following a 1991 motor vehicle 
accident.  X-rays showed degenerative joint disease changes 
consisting of spurring, and slightly decreased joint space 
throughout the lumbar region.  Magnetic resonance imaging was 
stated to show a bulging disc at L4 to L5 and a lesser bulge 
at L3 to L4.  Osteoarthritic changes were present throughout 
the lumbar region.  

In October 1998, the veteran testified at a personal hearing.  
He and his spouse related that within approximately a year 
after service discharge the veteran experienced a back 
problem while delivering milk and that he was in the hospital 
for at least a week.  He indicated that after that he wore a 
steel brace for seven years.  He indicated that C.P. was a 
nurse.  The veteran's spouse was present at the hearing and 
has argued, to include in written statements submitted in the 
course of the appeal, that the veteran suffered back problems 
since shortly after service discharge.

In an undated statement received subsequent to the Board's 
January 2001 remand, the veteran stated he injured his back 
while working on an engine during service.  He indicated the 
accident was neither reported nor recorded, but that his back 
had been numb as a result of the injury.  He reported he was 
eventually seen on sick call with a lump on the lumbar region 
of the spine and was recommended for a change in duty, where 
no stooping would be required.  He indicated he did not 
receive proper treatment for his back during service but 
continued to experience symptoms.  He then reported that 
while delivering milk in his civilian job after service, his 
legs gave out and he collapsed and that medical evaluation at 
that time revealed his old back problem.  He argued that he 
had had continued back problems since service.  The veteran 
enclosed copies of service records and private 
hospitalization records with his statement.

In October 2001, the veteran appeared for a VA examination of 
his spine.  The examiner noted review of the claims file and 
set out a medical history pertinent to the spine, to include 
for the veteran's active service period and relevant to a 
post-service back injury.  The diagnoses were old epiphysitis 
of the thoracic spine and degenerative disc disease and 
multilevel degenerative joint disease of the lumbar spine.  
The examiner opined that no disability of the upper, middle 
or lower back was related to any incident of service origin, 
had its onset during service, or was aggravated during 
service.  The examiner specified that service medical records 
were not indicative of any back complaints prior to 
separation and that the service discharge examination was 
itself normal with respect to the spine.  The examiner 
continued to state that epiphysitis of the thoracic spine was 
a developmental condition, as were the asymmetric facets at 
L4 to L5 and L5 to S1, as reported on X-ray in February 1953.  
The examiner noted the post-service evidence of injury in a 
civilian occupation as a milkman, and also that the veteran 
had been involved in a motor vehicle accident in 1991.

Legal Criteria

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  Clear and 
unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. § 3.304(b).


To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 
3.306(a)(b)(c).

Congenital or developmental defects are not "diseases or 
injuries" within the meaning of applicable statutes and 
regulations.  38 C.F.R. § 3.303(c).  Where during service a 
congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted.  VAOPGCPREC 82-90 (July 18, 1990), published at 56 
Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 
01-85 (March 5, 1985).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as arthritis, become manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  


Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran argues that service connection is warranted for 
disability of the lumbar and thoracic spine in that such was 
first incurred as a result of an in-service injury and 
manifested by continuous back symptoms thereafter. 

First, the Board recognizes that no defects or abnormalities 
of the spine were noted at service entrance in 1942, or at 
the time of re-enlistment in 1947.  As such, the veteran's 
spine is presumed normal upon entrance into service in 1947.

The Board next recognizes the veteran's two in-service 
complaints.  In connection with the first complaint, service 
records document the veteran's account of injury when lifting 
a weight with a subsequent lump in the dorsal region and pain 
in the spine.  However, medical evaluation led to the 
conclusion that no diagnosis pertinent to the spine could be 
identified at that time.  The Surgeon Medical Officer 
suggested rheumatism or a strain, but an examination was 
stated to be normal.  At the time of the veteran's second 
complaint no diagnosis was offered.  Service medical records 
are otherwise negative for injury or complaints relevant to 
the spine.  Moreover, the report of examination at discharge 
in 1952 shows no diagnosed spine disability.  As such, any 
in-service injury to the spine appears to have been acute and 
transitory, without disabling residuals identified at the 
time of discharge.

The Board continues to recognize that the veteran was seen at 
a private hospital in 1953 with a back complaint.  Such 
evaluation was performed specifically after a work-related 
incident.  The diagnosis was a strain and possible ruptured 
disc.  
X-rays showed epiphysitis of the thoracic spine and asymmetry 
of the lumbar vertebrae.  At that time no medical 
professional attributed a strain, ruptured disc, epiphysitis 
or asymmetric vertebrae to any incident of active military 
service.  In fact, the private hospital reports do not 
include a history of any in-service injury to the spine or 
any ongoing back complaints prior to the work-related 
incident.  Here the Board notes that there is no competent 
evidence of any arthritis of the spine manifested within the 
initial post-service year so as to warrant service connection 
on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309 
(2001).

There is later competent medical evidence of record in this 
case showing diagnosed disc abnormalities of the lumbar 
spine, both degenerative disc disease and degenerative joint 
disease, as well as epiphysitis of the thoracic spine and 
asymmetry of the lumbar vertebrae.  However, none of the 
competent medical evidence relates any identified 
disabilities of the lumbar or thoracic spine to the veteran's 
active military service.  

The Board emphasizes that the nature and etiology of existing 
spine disability are medical questions, requiring competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  As the record does not reflect that the veteran 
possesses a recognized degree of medical knowledge, his own 
opinions on medical diagnoses or causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
statements are of record from the veteran's spouse and from 
his former employer relevant to him having worn a back brace 
in the 1950s.  It is not shown that either of these 
individuals is competent to provide any opinion as to medical 
diagnosis or causation.  Also, although C.P. is reportedly a 
nurse, it is not alleged that she participated in the 
veteran's treatment or diagnosis, and, furthermore, she did 
not offer any opinion as to diagnosis or causation relevant 
to the veteran's spine.  See Black v. Brown, 10 Vet. App. 
279, 284 (1997); cf. Goss v. Brown, 9 Vet. App. 109, 113 
(1996) (treating nurse's statement enough to well ground 
claim where nurse participated in the treatment of the 
veteran for symptoms of frostbite).  As such her statement is 
not probative of the veteran's service connection claims.

The Board continues to note that private records in the 
claims file include the veteran's history of in-service 
injury to the spine, but do not purport to establish a causal 
connection between existing back disability and the in-
service incident.  In any case, it does not appear that the 
veteran's service records or other relevant evidence in the 
claims file was reviewed in connection with such instances of 
private medical evaluation.

In contrast, the claims file contains a VA medical opinion as 
to the etiology of disc abnormalities/other disability of the 
lumbar spine and thoracic epiphysitis.  That opinion is based 
on review of the veteran's service records and other relevant 
medical history and is therefore the most probative evidence 
of record.  

The VA examiner identified epiphysitis and abnormalities at 
L4, L5 and S1 as being congenital in nature, by definition 
existing prior to service.  There is no medical evidence in 
refutation of such conclusion, and thus the presumption of 
soundness is successfully overcome.  38 C.F.R. § 3.304(b).  
Service records themselves show no aggravation of such in 
that there was no identification of any back pathology during 
service, to include at discharge.  Furthermore, the VA 
examiner specifically opined that there was no likelihood of 
in-service aggravation of such defects.  The examiner 
included consideration of the veteran's in-service injury and 
his negative discharge examination report in arriving at such 
conclusion.  See 38 C.F.R. §§ 3.303(c), 3.304(b), 3.306(a); 
see also VAOPGCPREC 82-90.

In any case, the VA examiner clearly opined that direct 
service incurrence or onset of existing lumbar and thoracic 
spine disability was unlikely.  The examiner based such 
unequivocal opinion on consideration of the lack of any 
identified back pathology during service, the negative 
examination at the time of discharge in 1952, a documented 
work-related incident shortly after service, and a later 
motor vehicle accident.  Again, there is no competent medical 
opinion refuting the VA examination opinion.  

Based on the above the Board concludes that the evidentiary 
record presents no basis for a grant of entitlement to 
service connection for a back disability by way of direct 
incurrence, aggravation of a pre-existing congenital defect 
by reason of super-imposed injury, or, presumptively for 
arthritis, see 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309.  The 
evidence is not in equipoise, but, rather, a preponderance of 
the evidence is against the veteran's service connection 
claims.


ORDER

Entitlement to service connection for lumbar muscle strain/a 
questionable disc rupture/disc disease, claimed as a back 
disorder, is denied.

Entitlement to service connection for vertebral epiphysitis, 
claimed as a back disorder, is denied.


REMAND

In a decision dated in November 2001, the RO granted service 
connection for solar urticaria and assigned a 10 percent 
evaluation, effective November 20, 1997.  In correspondence 
dated in May 2002, the veteran's attorney expressed 
disagreement with the initial rating assignment.  The RO has 
not issued a statement of the case in response to the 
veteran's notice of disagreement.  When there has been an 
initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
statement of the case, and the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398, 408-410 (1995).


Accordingly, the case must be returned to the RO for the 
following:

The RO must issue a statement of the 
case, containing all applicable laws and 
regulations, on the issue of entitlement 
to an initial rating in excess of 10 
percent for solar urticaria.  The veteran 
should be advised of the time period in 
which to perfect his appeal.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

